Scott, Judge,
delivered the opinion of the court.
1. We see no error in the trial of this cause. The loan of the slave by the defendant to his son may have been fraudulent as to the creditors of the son, and as to them, the son’s title to the slave may have been valid in law. But if the transaction was a loan between the defendant and his son, it still continued one, and the administrator of the son had no title to the slave as against the defendant. If the creditors of the son have been defrauded by a pretended loan, their remedy is against the defendant as executor de son tort of his son. The 5th instruction complained of was intended to convey no other idea than that here expressed, and could have done no harm under this view of the law.
2. Where a person is in possession of property, whether real or personal, and nothing more appears,, the law presumes that. *524he is the owner of it. He cannot, whilst thus possessed, make a title for himself by his own declarations or assertions. But his declarations against the presumption which the law makes in his favor, may be given in evidence to disprove the presumption, and to show that he has a less or no interest in the property of which he is possessed. This, we understand to be the rule on the subject of declarations made by one apparently the owner of property, and so it has been repeatedly declared by this court. Now this rule would be of little or no value, and, indeed, would be dangerous, if, when declarations against a party’s interest are offered in evidence, it should be allowed him to bring in declarations made on other occasions making title in himself, on the pretence of disproving those made against his interest.
The other judges concurring, the judgment will be affirmed.